DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al (US 7837008 B1), and further in view of Coakley et al (US 20170132999 A1).





As per claim 1, Lane discloses a unit cell structure 210 for an acoustic panel substrate 610 (fig. 6), the unit cell structure comprising: 
at least one perimeter boundary wall and a bottom wall portion cooperating to define a chamber with an opening and a chamber cavity having a chamber volume (the top, bottom and sides of the capsule which form a chamber cavity with a chamber volume); 
A fluid provided in the chamber volume (para. 17 discloses fluid in the capsule 210, which is also used in fig. 6 as per para. 21);

However, Lane does not specify:
an elastic membrane disposed at the chamber opening and configured for sealing the chamber cavity; 
an internal lossy porous medium disposed in the chamber cavity, the internal lossy medium being aligned with, and separated a distance from, the elastic membrane.

Coakley teaches that unit cell structures for acoustic/impact attenuation can comprise:

an elastic membrane (118 fig. 1, where the membrane can be mesh or woven , which is by nature elastic, para. 62) disposed at the chamber opening and configured for sealing the chamber cavity (it is a closure/sealing layer); 
an internal lossy porous medium 116 disposed in the chamber cavity 112, the internal lossy medium being aligned with, and separated a distance from, the elastic membrane (separated by the space provided by the adhesive layer, para. 188).

Coakley teaches that the carbon can contain pores that work with fluid for improved sound attenuation (para. 185).  It would have been obvious to one skilled in the art that the unit cells of lane could comprise the membrane and porous medium for the purpose of sealing and improved sound attenuation.  

As per claim 4, the claim 1 rejection, discloses a membrane-type acoustic absorber structure, comprising: 
an acoustic substrate 610;
 a plurality of spaced apart unit cells 210 provided in the acoustic substrate and arranged in a periodic array (as shown in fig. 6), wherein each unit cell functions as an acoustic resonator (para. 202 of Coakley, via the air in each cell, additionally the capsules in Lane will physically resonate at particular frequencies depending on the particular material and fluid used), and comprises: 
at least one perimeter boundary wall and a bottom wall portion cooperating to define a chamber (recess 104, fig. 1) with an opening and a chamber cavity having a chamber volume (defined by recess 104); 
an elastic membrane disposed at the chamber opening and configured for sealing the chamber cavity (as per the claim 1 rejection); 
an internal lossy porous medium disposed in the chamber cavity, the internal lossy medium being aligned with, and separated a distance from, the elastic membrane (as per the claim 1 rejection); and 
a fluid provided in the chamber volume (as per the claim 1 rejection).

As per claim 15, the claim 4 rejection discloses a broadband membrane-type acoustic absorber structure, comprising: 
an acoustic substrate (as per the claim 4 rejection); and 
a broadband (para. 68, Coakley, the frequency covers up to 20KHz which is broadband) resonator group located in the acoustic substrate, the broadband resonator group including a plurality of unit cells functioning as acoustic resonators (per the claim 4 rejection), 
each unit cell having a different resonance frequency (the cells at the edge of the panel as shown in Coakley Fig. 2 will have a different resonant frequency because their surrounding structures are different than the cells in the middle of the panel, where the group comprises one unit cell from the middle and one unit cell from the edge) 
and comprising: at least one perimeter boundary wall and a bottom wall portion cooperating to define a chamber with an opening and a chamber cavity having a chamber volume (as per the claim 4 rejection); 
an elastic membrane disposed at the chamber opening and configured for sealing the chamber cavity (per the claim 4 rejection); 
an internal lossy porous medium disposed in the chamber cavity, the internal lossy medium being aligned with, and separated a distance from, the elastic membrane (as per the claim 1 and 4 rejections); and 
a fluid provided in the chamber volume (per the claim 1 and 4 rejections).




As per claims 2,5,17,18, the unit cell structure for an acoustic panel substrate according to claim 1, further comprising an external lossy porous medium disposed outside of the chamber cavity of one of the cells, the external lossy porous medium being aligned with, and separated a distance from, the elastic membrane (the portion of 116 extending outside of the cavity as shown in fig. 2, separated by the adhesive cited in the claim 1 rejection, Coakley).

As per claim 3, an acoustic panel substrate 102 Coakley comprising a plurality of unit cells according to claim 1 arranged in a periodic array as shown in fig. 1.
As per claim 6, the membrane-type acoustic absorber structure according to claim 5, wherein the external lossy porous medium is disposed adjacent a plurality of unit cells (as shown in fig. 2, per the claim 2 rejection).
As per claims 7,19, the membrane-type acoustic absorber structure according to claim 6, wherein the external lossy porous medium is provided as a continuous extending sheet (the upper surface of 116 as shown in fig. 2 Coakley), aligned with a surface of the acoustic substrate.
As per claim 8, the membrane-type acoustic absorber structure according to claim 4, wherein each of the plurality of spaced apart unit cells has the same resonance frequency (each cell is the same shape and the same set of elements and materials).


As per claim 9, the membrane-type acoustic absorber structure according to claim 4, wherein at least two of the plurality of spaced apart unit cells have different resonance frequencies (the cells at the edge of the panel as shown in Coakley Fig. 2 will have a different resonant frequency because their surrounding structures are different than the cells in the middle of the panel).

As per claim 10, the membrane-type acoustic absorber structure according to claim 4, wherein the perimeter boundary wall defines a cylindrical shape (Lane fig. 6, capsule 210) and the chamber cavity has a uniform circular cross-section in the longitudinal direction (as shown by the shape of the capsule 210).

	As per claim 11, the membrane-type acoustic absorber structure according to claim 4, wherein Lane teaches that the thickness of the foam can be used to determine the amount of acoustical dissipation (para. 16) where it would be obvious to one skilled in the art to design to a maximum height dimension of the acoustic substrate is less than about 50 millimeters as a matter of design choice in order to design for the amount of acoustic dissipation.

As per claim 12, the membrane-type acoustic absorber structure according to claim 4, wherein each of the plurality of spaced apart unit cells has identical dimensions (Coakley Fig. 1).

As per claim 13, the cite prior art above discloses the membrane-type acoustic absorber structure according to claim 4, wherein Coakley additionally teaches the cavity can be filled with foam as the lossy porous medium para. 159 but does not specify that the foam comprises melamine or a polyurethane foam.  Where the examiner takes official notice it is well known in the art that polyeurethane foam is a well known form of foam that would be obvious to implement as it is very well known.

As per claim 14, the membrane-type acoustic absorber structure according to claim 4, wherein a center to center periodic distance, P, of each unit cell (defined by each base 112) is the same for the plurality of unit cells as per Coakley figs. 1 and 2.


As per claim 16, the broadband membrane-type acoustic absorber structure according to claim 15, comprising a plurality of broadband resonator groups (per the claim 1,4,15 rejections) located in the acoustic substrate and arranged in a periodic array (per Coakley figs. 1 and 2).
As per claim 20, the broadband membrane-type acoustic absorber structure according to claim 15, wherein each broadband resonator group comprises between 2 and 9 unit cells (the 2 cells cited in the claim 15 rejection each comprise a group)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003